                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                  Southern Division


BRANDON PITTMAN et al.,                         *

       Plaintiffs,                              *
v.                                                         Case No.: GJH-18-2425
                                                *
DEUTSCHE BANK NAT’L
TRUST CO. et al.,
                                                *
       Defendants.
                                                *
*      *      *       *      *       *      *       *      *       *      *       *        *

                                 MEMORANDUM OPINION

       Plaintiffs Brandon Pittman and Thomas Alston, proceeding pro se, initiated this civil

action in the Circuit Court for Prince George’s County, Maryland, alleging that Defendants

Deutsche Bank Nat’l Trust Co., Ocwen Loan Servicing, LLC, and Altisource Solutions, Inc.

trespassed on and wrongfully evicted them from a leased property in violation of various

Maryland laws. ECF No. 1-1. After Defendants removed the case to this Court, ECF No. 1,

Plaintiffs amended their Complaint. ECF No. 9. Defendants then moved to dismiss Plaintiffs’

First Amended Complaint. ECF No. 10. In response, Plaintiffs moved for leave to further amend

their Complaint. ECF No. 14. Pending before this Court are Plaintiffs’ Motion for Leave to

Amend, ECF No. 14, and Defendants’ Motion to Dismiss, ECF No. 10. No hearing is necessary.

See Loc. R. 105.6 (D. Md. 2016). Because res judicata bars Plaintiffs’ claims, rendering

Plaintiffs’ proposed amendments futile, Plaintiffs’ Motion for Leave to File Second Amended

Complaint will be denied, and Defendants’ Motion to Dismiss will be granted.




                                                1
I.       BACKGROUND1

         In 2017, Plaintiff Pittman leased 5566 Lanier Ave, Suitland, Maryland (“the Property”)

from then owner Wayne Butcher. ECF No. 14-3 ¶ 7. Mr. Butcher’s spouse, Ruth Butcher, died in

2011 and did not sign the lease, but her purported signature appears on it. Id. ¶¶ 8–9. Mr. Butcher

allegedly believed that he needed to sign his wife’s name on the lease because she was still on

the Property’s title. Id. ¶ 9–10. Pittman subleased the Property’s basement to Plaintiff Alston. Id.

¶ 25.

         While Plaintiffs were renting the Property, substitute trustees acting on Defendant

Deutsche Bank’s behalf foreclosed on the Property. Id. ¶ 28; see also O’Sullivan vs. Butcher,

CAEF15-25591 (Cir. Ct. for Prince George’s Cty. 2015); ECF No. 10-2. Deutsche Bank

purchased the Property at a foreclosure sale. ECF No. 14-3 ¶ 29. Defendant Ocwen is the loan

servicer for Deutsche Bank. Id. ¶ 5.

         On March 5, 2018, the Circuit Court for Prince George’s County (“Circuit Court”)

ratified the foreclosure sale. ECF No. 10-2 at 2. The substitute trustees conveyed title to the

Property to Deutsche Bank by a Trustees’ Deed dated March 16, 2018 and recorded in the land

records of Prince George’s County, Maryland at Liber 40704, Folio 357. ECF No. 10-3.

         Deutsche Bank or Ocwen hired Defendant Altisource to manage the Property. ECF No.

14-3 ¶ 30. Altisource had representatives visit the Property on several occasions. Id. ¶ 32. On one

occasion in or about April 2018, Altisource representatives removed Plaintiff Pittman’s personal

items and his dog from the Property while Pittman was running errands. Id. ¶¶ 33, 39. Altisource

representatives also changed the locks, effectively locking Plaintiffs out of the Property. Id. ¶ 34.



1
 These background facts are taken from Plaintiffs’ Proposed Second Amended Complaint, ECF No. 14-3, and are
presumed to be true, except where flatly contradicted by documents attached to Defendants’ Motion to Dismiss that
are integral to the Complaint and authentic, see Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

                                                          2
Pittman filed a police report with the Prince George’s County Police Department regarding the

alleged trespass and theft. Id. ¶ 64. The police officer that processed Pittman’s police report

suggested that Pittman file a civil lawsuit over the theft. Id. ¶ 65.

        On May 25, 2018, Deutsche Bank sent a demand for possession of the Property to “All

Occupants” at the Property’s address via certified mail. ECF No. 10-4 at 9. The demand letter

noted that if any occupants were tenants they may have additional rights pursuant to Maryland

Real Property Code Ann. § 7-105.6 and directed any such occupants to take certain steps to

prove their tenant status. Id. Plaintiffs allege that “no one sent a letter about eviction and/or a

letter explaining the tenants’ rights to continue renting the Property.” ECF No. 14-3 ¶ 29.

Pittman also notified Altisource that he had a lease, and Altisource representatives indicated that

Plaintiffs would soon be evicted. Id. ¶ 54.

        On July 8, 2018, Deutsche Bank filed a Motion for Judgment Awarding Possession of the

Property pursuant to Maryland Rule 14-102 within their foreclosure case. ECF No. 10-2 at 3;

ECF No. 10-4. That motion acknowledged that some unknown persons continued to possess the

Property and had failed to deliver possession. ECF No. 10-4 at 6. In a supporting affidavit,

Deutsche Bank confirmed that it had sent the notice required under Maryland law to the Property

address to provide any occupant who may have been “a bona fide tenant,” a reasonable

opportunity to provide it with evidence that he was entitled to tenant protections under Maryland

Real Property Code Ann. § 7-105.6. Id. It received no response. Id. Deutsche Bank served notice

of its motion for possession on occupants of the Property who they assumed were not already a

party to the foreclosure suit. Id. Relying on Deutsche Bank’s representations and arguments, the

Circuit Court granted Deutsche Bank’s motion for possession and entered an order awarding

possession of the Property to the bank. Id. at 1.



                                                    3
       Following the judgment awarding possession, on September 13, 2018, Deutsche Bank

also filed a forcible entry and wrongful detainer complaint against Plaintiffs in the District Court

for Prince George’s County (“the District Court”), seeking possession of the Property, damages

and costs. See Deutsche Bank Nat’l Trust Co., as trustee vs. Brandon Pittman, 0501-SP07308-

2018 (Dist. Ct. for Prince George’s Cty. 2018); ECF No. 10-5; ECF No. 14-3 ¶ 71. A few days in

advance of trial, Alston filed a Motion to postpone, stating that he had not been occupying the

Property for several months. ECF No. 10-6 at 2. Deutsche Bank then voluntarily dismissed

Alston so that it could move forward with the trial against Pittman. Id. Neither Alston nor

Pittman asserted any counterclaims. See id. After the trial, at which Plaintiffs did not appear, the

District Court entered an Order in favor of Deutsche Bank and against Pittman. Id.

II.    STANDARDS OF REVIEW

       Plaintiffs seek leave to amend their Complaint. ECF No. 14. At this stage of the

litigation, the parties may amend their pleadings “only with the opposing party’s written consent

or the court’s leave.” Fed. R. Civ. P. 15(a)(2). Courts are to “freely give leave when justice so

requires,” id., “unless the amendment would be prejudicial to the opposing party, there has been

bad faith on the part of the moving party, or the amendment would have been futile.” Steinburg

v. Chesterfield Cnty. Planning Comm’n, 527 F.3d 377, 390 (4th Cir. 2008).

       An amendment would be futile if the amended complaint could not survive a motion to

dismiss. United States ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 376 (4th Cir.

2008). If a plaintiff’s claims are barred by the doctrines of res judicata or collateral estoppel, a

complaint will not survive a motion to dismiss pursuant to Rule 12(b)(6). Kalos v. Centennial

Sur. Assocs., Inc., No. CCB-12-1532, 2012 WL 6210117 (D. Md. Dec. 12, 2012). While a court

may review affirmative defenses such as res judicata when they are asserted in a Rule 12(b)(6)



                                                  4
motion to dismiss, such a motion should be granted only in the “rare circumstances where facts

sufficient to rule on an affirmative defense are alleged in the complaint.” Goodman v. PraxAir,

Inc., 494 F.3d 458, 464 (4th Cir. 2007) (en banc). A movant cannot merely show that the

elements of the defense appear on the face of the complaint or in properly considered documents

but must also “show that the plaintiff’s potential rejoinder to the affirmative defense was

foreclosed by the allegations in the complaint.” Id. at 466. In reviewing a motion to dismiss for

failure to state a claim, the Court may consider allegations in the complaint, matters of public

record, and documents attached to the motion to dismiss that are integral to the complaint and

authentic. See Philips v. Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).

III.    DISCUSSION

        The Court’s analysis of Plaintiffs’ motion for leave to amend and Defendants’ motion to

dismiss merges as it considers whether Plaintiffs’ proposed amendments would be futile because

their claims are barred by res judicata.

        After a “final judgment on the merits” is issued, res judicata “bars further claims by

parties . . . based on the same cause of action.” Young–Henderson v. Spartanburg Area Mental

Health Ctr., 945 F.2d 770, 773 (4th Cir.1991). Specifically, res judicata applies where 1) the

parties in the present litigation are the same or in privity with the litigants in the earlier case; 2)

the subsequent suit presents claims that were actually presented or should have been joined in the

prior case; and 3) the prior case resulted in a valid final judgment on the merits rendered by a

court of competent jurisdiction. Pueschel v. United States, 369 F.3d 345, 354–55 (4th Cir. 2004).

In a diversity jurisdiction case, as here, district courts apply the res judicata rules of the state

court that rendered the prior judgment. Kremer v. Chem. Const. Corp., 456 U.S. 461, 482 (1982).

Thus, Maryland law applies here.



                                                    5
       With respect to the first res judicata element, it is evident from the face of Plaintiffs’

proposed amended Complaint and prior court records, which are integral to that Complaint, that

the parties to the prior foreclosure suit and forcible entry suit were the same or in privity with the

litigants in the present case. “For the purpose of the application of the rule of res judicata, the

term ‘parties’ includes all persons who have a direct interest in the subject matter of the suit, and

have a right to control the proceedings, make defense, examine witnesses, and appeal if an

appeal lies.” Kim v. Council of Unit Owners for Collington Ctr. III Condo., 180 Md. App. 606,

617 (2008). Although Plaintiffs were not named parties in the foreclosure suit, they had a direct

interest in Deutsche Bank’s Motion for Judgment Awarding Possession of the Property, and

pursuant to Maryland Rule 14-102, they had a right to make a defense to that motion, and had a

right to appeal the Circuit Court’s decision. If, as in the foreclosure suit, a movant’s “right to

possession arises from a foreclosure sale of a dwelling or residential property,” Maryland Rule

14-102 requires that a motion for judgement awarding possession include

       averments, based on a reasonable inquiry into the occupancy status of the
       property and made to the best of the movant’s knowledge, information, and belief,
       establishing either that the person in actual possession is not a bona fide tenant
       having rights under Code, Real Property Article, § 7-105.6 or, if the person in
       possession is such a bona fide tenant, that the notice required under these laws has
       been given and that the tenant has no further right to possession. If a notice
       pursuant to Code, Real Property Article, § 7-105.6 is required, the movant shall
       state the date the notice was given and attach a copy of the notice as an exhibit to
       the motion.

Md. R. Prop. Sales Rule 14-102. The Circuit Court determined that Deutsche Bank’s motion

included such averments. Deutsche Bank confirmed to the Circuit Court that it had sent the

required notice to the Property to provide any occupants a reasonable opportunity to defend

against its motion for possession. ECF No. 10-4 at 6. Thus, Plaintiffs here had a right in the

foreclosure suit to establish that they were in possession of the Property and that they were bona



                                                  6
fide tenants having rights under Maryland Code, Real Property Article, § 7-105.6, meaning they

were parties for res judicata purposes to the foreclosure suit. Although Plaintiffs claim that they

did not receive notice of their rights, ECF No. 14-3 ¶ 29, the Circuit Court necessarily

determined that the Property’s occupants had received adequate notice when it granted Deutsche

Bank’s motion for possession.

       Additionally, the Plaintiffs here were certainly parties to the forcible entry suit. Although

Alston was ultimately dismissed from that suit, he had the opportunity to assert counterclaims

before his dismissal and he was in privity with Pittman who remained a party. “Privity in the res

judicata sense generally involves a person so identified in interest with another that he represents

the same legal right.” Anyanwutaku v. Fleet Mortgage Group, Inc., 85 F. Supp. 2d 566, 572–73

(D. Md. 2000). Because Alston’s tenant status depended entirely on Pittman’s status as a tenant

given their sublease arrangement, Pittman and Alston’s interests were essentially the same.

Further, because Ocwen, Altisource, and Deutsche bank share a mutuality of interest with respect

to the Property, they were in privity for res judicata purposes. See, e.g., Young v. Ditech Fin.,

LLC, No. CV PX 16-3986, 2017 WL 3066198, at *6 (D. Md. July 19, 2017) (finding noteholder,

Substitute Trustees, and loan servicer were in privity for res judicata purposes). In sum, the first

element of Defendants’ res judicata defense is satisfied.

       In regard to the second element, the claims presented here should have been asserted as

counterclaims in the prior cases. So long as “the second suit arises out of the same transaction or

series of transactions as the claim resolved by the prior judgment, the first suit will have

preclusive effect.” Ohio Valley Envtl. Coal. v. Aracoma Coal Co., 556 F.3d 177, 210 (4th Cir.

2009) (internal quotations omitted); accord Kent Cty. Bd. of Educ. v. Bilbrough, 525 A.2d 232,

238 (Md. 1987) (approving use of the “transaction” test to determine claim preclusion); see also



                                                  7
Anne Arundel Cty. Bd. of Educ. v. Norville, 390 Md. 93, 111–12, 887 A.2d 1029, 1040 (2005).

       The claims asserted by Deutsche Bank in its motion for possession in the foreclosure suit

and in its forcible entry suit arose out of Alston and Pittman’s continued occupancy of the

Property. The Circuit Court and the District Court had to consider whether the occupants were

bona fide tenants and whether they had any possessory interest in the Property. So too here. To

resolve Plaintiffs’ claims, this Court would need to consider whether Plaintiffs were bona fide

tenants and whether they had any possessory interest in the Property. Notably, the police officer

who handled Pittman’s police report regarding Defendant Altisource’s alleged trespass on

Deutsche Bank’s behalf and the removal of Pittman’s dog from the Property told Pittman that he

should file suit. ECF No. 14-3 ¶ 65. After Pittman received this advice, he was served with

Deutsche Bank’s forcible entry suit in which he could have raised defenses and counterclaims

related to the alleged trespass and theft of his dog. Taken together, Plaintiffs’ claims arise out of

the same transaction or series of transactions as the claims resolved by the prior judgments.

       Finally, the prior cases resulted in valid final judgments on the merits and were rendered

by a court of competent jurisdiction. “That the underlying judgment of possession was a default

judgment . . . does not erode its res judicata effect in the case.” Kim v. Council of Unit Owners

for Collington Ctr. III Condo., 180 Md. App. 606, 624–25 (2008) (citing Morris v. Jones, 329

U.S. 545, 550–551 (1947)). “A judgment of a court having jurisdiction of the parties and of the

subject matter operates as res judicata, in the absence of fraud or collusion, even if obtained

upon a default.’” Morris v. Jones, 329 U.S. 545, 550–551 (1947); see also 18 Moore’s Federal

Practice § 131.30[3][d], at 131-106 (3d ed. 1997) (Moore) (for purposes of claim preclusion a

default judgment is treated the same as any other valid final judgment). Plaintiffs have alleged no

facts that show the prior judgements resulted from fraud. See ECF No. 14-3. Therefore, even



                                                  8
though Plaintiffs did not participate in the merits of the prior litigation, the prior judgments still

constitute valid judgments. Further, the Circuit Court’s order awarding possession in the

foreclosure suit and the District Court’s order awarding judgment to Deutsche Bank in the

forcible entry suit were also final judgments. Manigan v. Burson, 160 Md. App. 114, 120 (2004)

(citation omitted) (“The law is firmly established in Maryland that the final ratification of the

sale of property in foreclosure is res judicata as to the validity of such sale, except in case of

fraud or illegality, and hence its regularity cannot be attacked in collateral proceedings.”).

        Because the prior valid final judgements resolved claims between the same parties and

arising out of the same facts as the claims Plaintiffs seek to litigate here, Plaintiffs claims are

barred by res judicata and any amendment to Plaintiffs’ complaint would be futile. Thus, the

Court will deny Plaintiffs’ motion for leave to amend and grant Defendants’ motion to dismiss.

IV.     CONCLUSION

        For the following reasons Plaintiffs’ Motion for Leave to Amend is denied and

Defendants’ Motion to Dismiss is granted. A separate Order shall issue.



Date: August 5, 2019                                            /s/_________________________
                                                                GEORGE J. HAZEL
                                                                United States District Judge




                                                   9
